ACCEPTED
                                                                                      03-15-00285-CV
                                                                                              6147553
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/21/2015 8:04:48 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             NO. 03-15-00285-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                     IN THE THIRD COURT OF APPEALS                AUSTIN, TEXAS
                             AUSTIN, TEXAS                    7/21/2015 8:04:48 AM
                                                                JEFFREY D. KYLE
                                                                      Clerk
                 VOLKSWAGEN GROUP OF AMERICA, INC.
                     AND AUDI OF AMERICA, INC.,
                                                                      Appellants,

                                        v.

                         JOHN WALKER III, ET AL.
                                                                      Appellees.

     On Appeal from the 201st Judicial District Court, Travis County, Texas
              Honorable Amy Clark Meachum, Presiding Judge


              MOTION FOR EXTENSION OF TIME TO FILE
              BRIEF OF THE BUDGET/WEITZ APPELLEES
           _________________________________________________

      Pursuant to Tex. R. App. P. 38(d) and 10.5(b), Budget Leasing, Inc. d/b/a

Audi North Austin and Audi South Austin, Ricardo M. Weitz, Hi Tech Imports

North, LLC, Hi Tech Imports South, LLC, and Hi Tech Imports, LLC (the

“Budget/Weitz Appellees”) ask this Court to extend the deadline for filing their

appellees’ brief from July 31, 2015, through and until August 14, 2015. In support

of this requested extension, they would show the following:

      1.    The current deadline for filing the Budget/Weitz Appellees’ brief is

July 31, 2015.


                                        1
       2. The Budget/Weitz Appellees request a 14-day extension of time in which

to file their brief for the following reasons.

            • Since July 1, 2015, the day Appellants filed their brief of
              appellants, the undersigned, who has primary responsibility for
              preparing the Budget/Weitz brief, has been required to devote
              considerable time and attention to Cause No. D-1-GN-15-
              002641, Ovation Lending LLC et al. v. Finance Commission of
              Texas et al., in the District Court of Travis County, a suit for
              declaratory and temporary injunctive relief to declare invalid an
              administrative rule.

            • The undersigned will be on vacation in Wyoming from July 24,
              2015, to August 3, 2015.

            • This Court has granted a 14-day extension of time for
              Appellees O’Malley, Wilkov, and Walker to file their briefs.
              Granting the Budget/Weitz Appellees’ requested 14-day
              extension will maintain a uniform deadline for the filing of the
              appellees’ briefs and for the filing of Appellants’ reply brief, if
              any.

       4. This is the Budget/Weitz Appellees’ first request for an extension to file

their brief.

        5. This cause has not been set for submission to a panel of this Court.

       6.      The other appellees do not oppose the granting of this motion for

extension. However, Appellants oppose the extension request — despite that fact that

none of the appellees opposed Appellants’ motion to extend the time to file their brief of

appellants.

       WHEREFORE, PREMISES CONSIDERED, the Budget/Weitz Appellees pray

that this Court grant their motion for an extension of time in which to file their appellees’

                                              2
brief and extend the deadline for filing the brief from July 31, 2015, through and until

August 14, 2015. The Budget/Weitz Appellees also request such other and further relief

to which they may be entitled.

                                               Respectfully submitted,

                                               /s/ J. Bruce Bennett
                                               J. Bruce Bennett
                                               State Bar No. 0214550
                                               Leon V. Komkov
                                               State Bar No.11670500
                                               CARDWELL, HART & BENNETT, LLP
                                               807 Brazos, Suite 1001
                                               Austin, Texas 78701
                                               Telephone: (512) 322-0011
                                               Facsimile: (512) 322-0808
                                               Email: jbb.chblaw@sbcglobal.net
                                               Email: lvk@longroadllc.com

                                               Joseph W. Letzer
                                               Tx. State Bar No. 24030763
                                               Dent. M. Morton
                                               Tx. State Bar No. 24056645
                                               BURR & FORMAN, LLP
                                               420 20th Street N, Suite 3400
                                               Birmingham, AL 35203-5210
                                               Telephone: (205) 251-3000
                                               Facsimile: (205) 458-5100
                                               Email: jletzer@burr.com
                                               Email: dmorton@burr.com
                                               Attorneys for Intervenors/Appellees
                                               Ricardo M. Weitz, Hi Tech Imports,
                                               LLC, Hi Tech Imports North, LLC,
                                               and Hi Tech Imports South, LLC

                                               Wm. R. Crocker
                                               State Bar No. 05091000
                                               807 Brazos, Suite 1014
                                               Austin, Texas 78767
                                               Telephone: (512) 478-5611
                                               Facsimile: (512) 474-2540

                                           3
                                             Email: crockerlaw@earthlink.net
                                             Attorney for Intervenor/Appellee
                                             Budget Leasing, Inc. d/b/a Audi
                                             North Austin and Audi South
                                             Austin

                      CERTIFICATE OF CONFERENCE

      I hereby certify that on July 17, 2015, I conferred with counsel for Appellees
Walker, O’Malley, and Wilkov about the requested extension. Appellees Walker,
O’Malley, and Wilkov do not oppose the granting of the relief sought. On July 17,
2015, I also conferred with counsel for Appellants. Appellants are opposed to the
granting of the relief sought.

                                              /s/ J. Bruce Bennett
                                              J. Bruce Bennett

                         CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2015, I used the Court's electronic case
filing system to file the foregoing document and to serve this document on the
following persons:

                   Billy M. Donley
                   Mark E. Smith
                   BAKER & HOSTETLER, LLP
                   1000 Louisiana, Suite 2000
                   Houston, Texas 77002
                   Tel: (713) 646-1382
                   Fax: (713) 751-1717
                   bdonley@bakerlaw.com
                   mesmith@bakerlaw.com

                   S. Shawn Stephens
                   James P. Sullivan
                   KING & SPALDING, LLP
                   1100 Louisiana, Suite 4000
                   Houston, Texas 77002
                   Tel: (713) 751-3200
                   Fax: (713) 751-3290


                                         4
                   Attorneys for Volkswagen Group of America, Inc.
                   and Audi of America, Inc.

                   Kimberly Fuchs
                   Texas Attorney General's Office
                   P.O. Box 12548
                   Austin, Texas 78711
                   Tel: (512) 475-4195
                   Fax: (512) 320-0167
                   kimberly.fuchs@texasattorneygeneral.gov
                   Attorney for Appellees, the Hon. Michael J. O'Malley
                   and the Hon. Penny A. Wilkov


                   Dennis McKinney
                   Texas Attorney General's Office
                   P.O. Box 12548
                   Austin, Texas 78711
                   Tel: (512) 475-4020
                   Fax: (512) 320-0167
                   dennis.mckinney@texasattorneygenreal.gov
                   Attorney for Appellee, the Hon. John H. Walker

This the 21st day of July 2015.

                                  /s/ J. Bruce Bennett
                                  J. Bruce Bennett




                                           5